Mr. Chief Justice Hernández
delivered the opinion of the conrt.
Under date of September 28 of last year, Miguel Solía y Estrada filed a sworn complaint in the District Conrt of San Jnan, alleging that he was the acknowledged natural child of Gregorio Solía y Dávila, that the latter had died in Bayamón on the ninth of said month without leaving a will, that his heirs were the widow,Maria Maisonet, three legitimate children had of his marriage and three acknowledged natural children, of whom the petitioner was one, and that his estate consisted of different property, for which reason he applied for the appointment of a judicial administrator, as authorized by the act relating to special proceedings, approved May 9, 1905.
The court, after having heard the person interested, appointed the widow of the deceased, Gregorio Solía Dávila, María Maisonet, the judicial administratrix of his estate, and after entering upon her duties she prepared an inventory which she filed in said court on January 13 of the current year with the prayer that experts be appointed to appraise the property comprised in said inventory, because the persons interested had been unable to come to an agreement on this point and it was necessary to apply the provisions of the last paragraph of section 37 of the said act.
The court appointed Angel Umpierre and Sebastián Dá-vila to appraise the chattels and rural estate, and Joaquin Tormas and Pedro Dávila to appraise the other property; and the said experts having submitted their appraisals, Miguel Sofia and the two other natural children of Gregorio Sofia Dávila made objection thereto by motion, which was argued and decided by order of May 29 last denying the motion on the ground that the property inventoried had been *761.appraised by experts appointed by the court. From this •order tbe objecting parties took an appeal on Jnne 28 following to tbis Supreme Court.
Upon examining tbe nature of tbe order appealed from in relation witb tbe provisions of section 295 of tbe Code of •Civil Procedure, wbicb established tbe cases in wbicb an appeal may be taken to tbis Supreme Court from decisions of •district courts, we do not find it included in any of said cases, .nor does tbe act relating to special proceedings grant sucb an appeal, for wbicb reason we must arrive at tbe conclusion that it is not appealable, and, consequently, tbis court lacks .jurisdiction to decide tbis appeal.
Even on tbe false assumption that the appeal were authorized by subdivision three of section 295, it could not he considered because it was taken after tbe expiration of the term of 10 days therein determined.
For tbe reasons stated we understand that tbe appeal taken from the order of tbe District Court of San Juan of May 29, last, should be dismissed, witb tbe costs against tbe .appellant.

Dismissed.

Justices Figueras, MacLeary and Wolf concurred.
Mr. Justice del Toro did not take part in tbe decision of •of tbis case.